Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment   
1.	Applicant's amendments, filed January 20, 2022 are respectfully acknowledged and have been fully considered. 
	Claims 21, 26, 29, 30, 35, and 37 are amended. Claims 1-20 were previously cancelled.
	Claims 21-40 are pending.
Claim Objections
The amendments to Claim 35 addressing minor informalities are respectfully acknowledged, and the corresponding objection to Claim 35 is withdrawn.
Response to Arguments
3.	In view of the Applicant’s amendments and remarks, filed January 20, 2022, the rejections of independent claims 21, 30, and 37 are withdrawn. The rejections of claims 21-29, 31-36, and 38-40 are withdrawn based upon their dependence on their allowable base claims.
Allowable Subject Matter
4. 	After an examination of the present application, in view of the amendments and remarks filed January 20, 2022, and based on an updated, thorough search of the prior art of record, Claims 21-40 are found to be in condition for allowance.

Reasons for Allowance
5.	The following is an examiner’s statement of reasons for indicating allowable subject matter: 
Claim 21:
	While closest prior art Haddick (20120249797 A1) and Aldaz (20180114288 A1) teach portions of the limitations of independent Claim 21, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 21, namely "records depth information or focus information corresponding to the determined distance of the object in the environment in the direction of the user's gaze, with the frames of visual content, to generate a recorded video" in combination with all other limitations of the claim.

Claim 30:
	While closest prior art Haddick (20120249797 A1) and Aldaz (20180114288 A1) teach portions of the limitations of independent Claim 30, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 30, namely "recording, by the controller, depth information or focus information corresponding to the determined distance of the object in the environment in the direction of the user's gaze, with the video of the environment captured by the external cameras, to generate a recorded video" in combination with all other limitations of the claim.

Claim 37:
While closest prior art Haddick (20120249797 A1) and Lanman (20170160798 A1) teach portions of the limitations of independent Claim 37, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 37, namely "wherein the controller: receives video for display on the at least one display panel, wherein the video includes depth information or focus information for a real object in an environment that is recorded in the video; directs display of the video including the recorded real object on the at least one display panel; and directs the left and right optical lenses to adjust focus according to the depth information or focus information included with the video for the recorded real object so that optical vergence of the displayed content matches convergence of the user's eyes" in combination with all other limitations of the claim.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vaught et al. 20130021373 A1 relating to face-forward camera recording video with depth information; Ain-Kedem 20160370605 A1 relating to computing depth of an object in direction of user’s gaze.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624